Citation Nr: 0532418	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971 and from November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions and was remanded in September 2004.

A hearing was held before the undersigned in August 2005.  At 
that time, the veteran appeared to raise the issue of 
entitlement to service connection for hypertension secondary 
to diabetes mellitus.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In September 2001, the RO denied service connection for 
PTSD.  Although notified of that decision in September 2001, 
the veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the 
September 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
PTSD, or raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's hepatitis C is not shown to be related to 
service or to an incident of service origin.

4.  The veteran's service-connected diabetes mellitus 
requires the use of insulin and a restricted diet but no 
regulations of his activities.




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, and the 
September 2001 decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

3.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim for PTSD

In September 2001, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  Although 
notified of that decision in September 2001, the veteran did 
not initiate an appeal.  Evidence considered at that time 
consisted of the veteran's service, VA, and private medical 
records (which did not provide a diagnosis of PTSD).  That 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding claims to reopen filed on or after August 29, 2001, 
as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was revised to define "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in September 2001.  The 
Board notes that, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's September 
2001 denial of service connection for PTSD includes VA 
medical records indicating treatment for psychiatric 
disorders other than PTSD as well as reports of VA PTSD 
examination, dated in October 2001 and May 2002.  VA 
hospitalization reports, dated in June 2000 and April 2003, 
reflect that the veteran was found to have cocaine 
dependence, alcohol dependence, marijuana dependence, and 
heroin abuse in remission.  Similarly, VA outpatient 
treatment records note that the veteran has a history of 
polysubstance abuse.  

The veteran underwent VA PTSD examination in October 2001; 
however, the last page of this examination report is 
unavailable and there is no diagnosis or opinion.  
Accordingly, he underwent a second VA PTSD examination in May 
2003.  A report of this examination does not include a 
diagnosis of PTSD.  In addition, it is noted that the 
veteran's clinical presentation appears to be related to the 
years of substance abuse problems.  The examiner concludes 
that the veteran's presentation is not consistent with a 
clinically significant PTSD picture.  

The Board finds that the recent evidence only provides more 
evidence against the PTSD claim. 

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  None of the newly submitted 
medical records establish that the veteran currently has 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The remaining evidence received since September 2001, to 
include his August 2005 Travel Board hearing testimony, 
consists of the lay assertions of the veteran.  To the extent 
that this evidence is offered in an attempt to establish that 
the veteran currently suffers from PTSD, the Board finds that 
such evidence is not probative; hence, such evidence is not 
material to the claim under consideration.  Without the 
appropriate medical training and expertise, the veteran is 
not competent to offer a probative opinion on a medical 
matter, such as with respect to the existence or etiology of 
a claimed disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that the 
requirements to reopen the claim for service connection for 
PTSD have not been met, and the RO's September 2001 denial of 
service connection for that condition remains final.



Service Connection for Hepatitis C

In his July 1999 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran claimed that hepatitis C 
began in 1998.  This is confirmed by private treatment 
records which include a September 1998 assessment of chronic 
hepatitis C.  In written statements as well as in his hearing 
testimony, the veteran asserts that he is entitled to service 
connection for hepatitis C because he was exposed to high 
risk activity, such as sharing razors, combs, clothes, and 
eating utensils, while serving in Vietnam.  He further claims 
that his hepatitis C is the result of drug abuse while 
serving in Vietnam.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Absent 
any independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Hepatitis C is the principal form of transfusion-induced 
hepatitis.  See Dorland's Illustrated Medical Dictionary 
(29th ed. 2000).  Transfusion is the transfer of blood or 
blood component from one individual to another individual.  
Id.  The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS), during his period of service in 
Vietnam, was that of a clerk typist.  His MOS is not 
indicative of a specialty, such as that in the healthcare 
field, which would have in and of itself exposed the veteran 
to blood while in service.  In addition, although the veteran 
has testified that he was exposed to high risk activity in 
service, such as sharing razors while in Vietnam, his service 
medical records are silent with respect to treatment for 
hepatitis or liver disease.  

Upon consideration of the foregoing, the Board finds that the 
weight of the credible and competent evidence demonstrates 
that the veteran's hepatitis C is not linked by competent 
medical evidence to any service connected disorder, such as 
diabetes mellitus, or to a confirmed incident or risk factor 
in service.  The Board must find that both service and post-
service medical records provide evidence against this claim 
as they both indicate that this disorder began years after 
service.  Accordingly, service connection is not warranted 
for hepatitis C.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
evidence from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
veteran's assertion that he has hepatitis C due to in-service 
risk factors is not competent medical evidence and, as such, 
his contention that he contracted hepatitis C while on active 
duty is not competent evidence.

Increased Rating for Diabetes Mellitus, Type II

Service connection was granted for diabetes mellitus by an 
September 2002 rating decision, which assigned a 20 percent 
rating for this disability, under Diagnostic Code 7913, 
effective from July 9, 2001.  In August 2003, the veteran 
formally appealed the RO's September 2002 rating decision, 
which assigned this initial disability rating.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's diabetes mellitus.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In this claim, the RO 
assigned a 20 percent rating for diabetes mellitus, effective 
from July 9, 2001.  The Board will evaluate the level of 
impairment due to the veteran's diabetes mellitus disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Under Diagnostic Code 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

In this case, the evidence of record, including VA 
examination reports and VA and private treatment records, 
reflects that the veteran is required to take insulin and has 
been advised to follow a restricted diet by a VA dietician.  
These records further reflect that the veteran has been 
advised as to the effects of a low carbohydrate diet, 
exercise, weight, and stress; however, the records do not 
show that the veteran's activities are regulated because of 
his diabetes mellitus.  The Board finds that the post-service 
medical records, as a whole,  provide evidence against this 
claim.  Accordingly, the Board finds that the evidence does 
not support the assignment of an evaluation in excess of 20 
percent disabling for the veteran's service-connected 
diabetes mellitus.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  No medical record would support such a 
finding and all medical records, as a whole, provide evidence 
against such a finding. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via letters sent in 
February 2001, May 2001, September 2001, and May 2002, which 
clearly advised him of the first, second and third elements 
required by Pelegrini II.  He has never been explicitly asked 
to provide "any evidence in [his] possession that pertains" 
to his claims.  However he has effectively been notified of 
the need to provide such evidence.  The above mentioned 
letters informed him that additional information or evidence 
was needed to support his claims and asked him to send the 
information or evidence to the RO.  In addition, a March 2003 
supplemental statement of the case with respect to the issue 
of hepatitis as well as a March 2004 statement of the case 
with respect to the issues of PTSD and diabetes contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  
Under these circumstances the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession. 

In this case, with respect to the issues of diabetes mellitus 
and PTSD, it is noted that the February 2001, September 2001, 
and May 2002 letters were sent to the appellant prior to the 
September 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

However, with respect to the issue of service connection for 
hepatitis C, it is noted that the February 2000 rating 
decision preceded the enactment of the VCAA.  The RO 
subsequently furnished VCAA notice to the veteran regarding 
this issue in May 2001.  Because the VCAA notice in this case 
was not provided to the appellant prior to the RO decision 
from which he appeals, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.

The Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Numerous service, VA and private records are in the file, as 
is the transcript of the veteran's Travel Board hearing.  He 
underwent numerous VA examinations and the reports of these 
examinations have been obtained and reviewed.  He has not 
indicated that there are any outstanding records pertaining 
to his claims.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  

With regard to hepatitis C, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for the claimed disorder during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2004).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD has not been 
received and the claim is denied.

Service connection for hepatitis C is denied.

An increased evaluation for diabetes mellitus is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


